WEBB, Judge.
The plaintiffs claims are for reformation of a deed. A deed may be reformed for mutual mistake or for mistake by one party induced by the fraud or inequitable conduct of the other. *218See 11 Strong’s N.C. Index 3d, Reformation of Instruments § 1 et seq. (1978). The plaintiff does not contend that his mistake was induced by fraud or inequitable conduct on the part of the defendant. The question posed by this appeal is whether the evidence as forecast by the papers filed in this case would be sufficient for the jury to find there was a mutual mistake. If it is not so sufficient the motion for summary judgment was properly entered. See Moore v. Fieldcrest Mills, Inc., 296 N.C. 467, 251 S.E. 2d 419 (1979). The forecast of evidence in the light most favorable to the plaintiff shows that, at the time the deed for the property was delivered, both plaintiff and defendant intended that the property would be owned solely by the plaintiff. A real estate salesman told the plaintiff that in North Carolina the husband and wife had to be named as grantees in a deed. The plaintiff then agreed that he and the defendant would be grantees. We hold this evidence does not support a claim for reformation on the ground of mutual mistake. The plaintiff, relying on a real estate agent, was mistaken as to the legal requirements in this state, and he was mistaken as to the legal effect of a deed to husband and wife as grantees. He was not mistaken as to how the deed was drawn. Mistake as to the legal consequences of an act will not support a claim for mutual mistake. See Wright v. McMullan, 249 N.C. 591, 107 S.E. 2d 98 (1959). Plaintiff relies on Nelson v. Harris, 32 N.C. App. 375, 232 S.E. 2d 298 (1977). That case involved the reformation of a deed in which the draftsman did not include a description of a lot in a deed which all parties had intended to be included. That was a mistake as to a fact as to what was included in the deed. In the case sub judice there was no mistake as to how the deed was drawn. The parties were mistaken as to the legal consequences of the deed. This mistake will not support reformation.
The appellant contends that he has rebutted any presumption of a gift. In cases in which a husband attempts to impress a trust on property, it has been held that when a husband pays for real property and has the deed made to himself and his wife, the law presumes a gift to his wife which may be rebutted by clear, strong and convincing evidence. See Bowling v. Bowling, 252 N.C. 527, 114 S.E. 2d 228 (1960); Honeycutt v. Bank, 242 N.C. 734, 89 S.E. 2d 598 (1955); Shue v. Shue, 241 N.C. 65, 84 S.E. 2d 302 (1954); Tarkington v. Tarkington, 45 N.C. App. 476, 263 S.E. 2d *219294 (1980); Brice v. Moore, 30 N.C. App. 365, 226 S.E. 2d 882 (1976). We hold this principle has no application in this case. The plaintiff has neither alleged nor proved any type of trust. See Lawrence v. Heavner, 232 N.C. 557, 61 S.E. 2d 697 (1950). His action is based on a claim for reformation of a deed. There was no need for a presumption of a gift to the defendant. When the deed was delivered, the gift to the defendant was complete. She became a tenant by the entirety which tenancy was converted to a tenancy in common when the divorce decree was entered. See Wall v. Wall, 24 N.C. App. 725, 212 S.E. 2d 238 (1975).
The appellant also contends that the presumption that a husband who pays the purchase price intended to make a gift to the wife is unconstitutional. He says this is so because there is no such presumption that a wife who pays the purchase price intends such a gift to the husband. See Deese v. Deese, 176 N.C. 527, 97 S.E. 475 (1918). Since we have held the presumption is not applicable in this case, we do not consider this constitutional question.
Affirmed.
Judges Arnold and Wells concur.